            Case 7:19-cv-07414-KMK Document 34 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
Elizabeth Russett, et al. ,
                                   Plaintiffs,                    19 CV 7414 (KMK)


        -v-                                                       CALENDAR NOTICE
Northwestem Mutual Life Insurance Company,


                                   Defendants.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
a conference for the Preliminary Approval of the Class Action Settlement before the Honorable
Kenneth M. Karas, United States District Judge, on Thursday, May 28, 2020 at 10:30 a.m.


NOTICE OF TELECONFERENCE INFORMATION: For the week of May 25, 2020, the Court
will hold all civil conferences, hearings, and/or oral arguments by telephone. Counsel shall call
the following number at the designated time: Meeting Dial-In Number (USA toll-free): (888)
363-4749 Access Code: 7702195 Please enter the conference as a guest by pressing the pound
sign(#). Given that much of the Court is operating remotely and has limited mail capability,
counsel involved in any prose cases shall mail a copy of this Notice to or otherwise inform
thepro se party of the above teleconference information. Counsel in any pro se inmate cases shall
ensure that the prose party is on the line before calling the above-referenced number. Any
requests for adjournments should be filed as soon as possible and clearly explain why the
conference should be adjourned.
Dated: May 12, 2020
       White Plains, New York

                                                           (~/
                                                     So O r ~ -    l!l}L~
                                                                      .
                                                     Kenneth M. Karas, U.S.D.J
